Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Rubicon Reviews Drill Results from the Phoenix Project, Red Lake - Intercepts include 34.14 g/t gold over 1.00 metre, 28.07 g/t gold over 0.90 metres, 10.59 g/t gold over 1.57 metres, 10.46 g/t gold over 1.50 metres (incl. 25.60 g/t gold over 0.50 metres), 14.65 g/t gold over 0.80 metres and 9.49 g/t gold over 1.00 metre - TORONTO STOCK EXCHANGE SYMBOL: RMX AMEX SYMBOL: RBY TORONTO, July 30 /CNW/ - Rubicon Minerals Corp. (RMX.TSX : RBY.AMEX), is pleased to provide a review, incorporating final assay results from the recently completed drill program on the North Peninsula Target, at the company's 100%-controlled Phoenix Gold Project in the heart of the prolific Red Lake gold district. These results confirm the presence of a robust gold system that is open both along strike and down dip. A total of eight holes have tested the North Peninsula Target, on two east-southeasterly oriented sections, spaced approximately 50 metres apart (see attached plan map and sections). Recent, previously unreported results, including 14.65 g/t gold over 0.80 metres, 9.49 g/t gold over 1.00 metre, 5.94 g/t gold over 2.15 metres and 1.25 g/t gold over 7.65 metres, continue to indicate the overall robust nature and continuation of the gold mineralization at depth and along strike. << The North Peninsula Target is characterized by two distinct gold zones: 1.) The Lower Zone has returned assays that include 34.14 g/t gold over 1.00 metre, 28.07 g/t gold over 0.90 metres, 10.59 g/t gold over 1.57 metres (incl. 16.90 g/t gold over 0.92 metres), 10.46 g/t gold over 1.50 metres (incl. 25.60 g/t gold over 0.50 metres), and 9.49 g/t gold over 1.00 metres. Technical details of the zone are summarized below: The Lower Zone, currently intersected between 230 metres and 380 metres below surface is developed within a package of intensely altered mafic rocks, capped by ultramafic units. Alteration is characterized by intense silicification, biotite alteration and arsenopyrite replacement (locally up to fifty percent of the interval) of carbonate veins over widths ranging from four to nine metres. The overall thickness of the Lower Zone varies from 50 to 80 metres. The structural relationship of the ultramafic rocks, acting as a barrier to gold bearing fluids and capping the underlying mafic rocks, is considered a very prospective setting for gold mineralization. The intense style of alteration, the structural relationship of the ultramafic and mafic rocks, and the gold mineralization point to a number of striking similarities to documented zones from Goldcorp's Red Lake Mine. 2.) The Upper Zone has returned assays which include 14.65 g/t gold over 0.80 metres, 9.90 g/t gold over 1.30 metres, 5.94 g/t gold over 2.15 metres (incl. 9.42 g/t gold over 1.15 metres) and 4.44 g/t gold over 1.30 metres. Technical details of the zone are summarized below: The Upper Zone, situated less than 120 metres below surface, is developed within variably altered mafic volcanic rocks, characterized by the presence of intense biotite alteration, colloform/crustiform, quartz-carbonate veining and varying amounts of sulphides, including five to ten percent arsenopyrite. A westerly dipping fault zone associated with the gold bearing zone has been observed in all of the drill holes completed on the North Peninsula Target to date. The style of the gold mineralization, alteration and the presence of an intense fault zone, which acts as a conduit for the gold bearing fluids, is very similar to the setting of the gold mineralization observed at the Phoenix Gold Target, 1500 metres to the northeast. The Phoenix Gold target has 67 significant drill intercepts, averaging 10.66 g/t gold over 2.00 metres and is currently defined over a strike length of 500 metres and to a depth of 200 metres. >> A complete summary of results from the North Peninsula Target, the West Mine, KZ and Deep Footwall Targets are presented below. A plan map and sections for the North Peninsula Target can be viewed on the company website at www.rubiconminerals.com. "Our exploration team continues to be encouraged by the positive drill results we are getting from the North Peninsula Target." said David Adamson, President and CEO. "The presence of gold mineralization, in association with an intense alteration system strongly suggests that the North Peninsula Target is a robust gold mineralizing system. Along with the West Mine, KZ and Deep Footwall Targets identified this past winter, the Phoenix Project continues to be our priority exploration target in the Red Lake Gold District." In addition to the North Peninsula Target, a number of new zones were intersected in the winter drill program. Presented below is a brief summary of these Target areas: << 1.) West Mine Target : The West Mine Target is located west of the historical underground workings at the Phoenix Project and has previously (See news release dated June 19, 2007) returned 42.99 g/t gold over 1.55 metres, from a fault zone containing visible gold. WMT-07-02, drilled 30 metres to the south, intersected the same structure however it did not contain any significant gold grades. Based on the gold mineralization observed to date and the moderate to strong alteration associated with this fault zone, this area continues to be a prospective target for follow up drilling. KZ Target : The KZ Target, located 600 metres northeast of the North Peninsula Target, was discovered during drilling in the winter of 2007. Situated at a depth of 80 to 100 metres below surface, the target has been intersected in two holes (KZ-07-01 and KZ-07-02). As previously reported, both holes have intersected significant gold mineralization, including 2.89 g/t gold over 9.00 metres (incl. 9.60 g/t gold over 1.00 metre and 7.29 g/t gold over 1.00 metre) and 5.41 g/t gold over 2.40 metres. This zone will be followed up in winter 2007-8. 2.) Deep Footwall Target : The Deep Footwall Target is located 950 metres to the northeast of the North Peninsula Target and was also discovered during drilling in the winter of 2007. DF-07-01 returned 23.55 g/t gold over 1.00 metre, at a depth of 1250 metres vertical. This intercept is the deepest gold intercept on the Phoenix Project to date and provides support to expanding the deep drill program on the project. >> Future Phoenix Exploration plans The company is incorporating the new results into its property-wide, 3D geological model to aid in the identification of additional drill targets.
